Citation Nr: 0613749	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow and a 
left hand disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2004 rating decision.


FINDINGS OF FACT

1.  In an unappealed decision dated November 2002, the Board 
determined that no new and material evidence had been 
submitted to reopen the claim for service connection for a 
left elbow and a left hand disability.

2.  Evidence received since the November 2002 Board decision 
is either cumulative or redundant of other evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a left elbow and a left hand 
disability.


CONCLUSIONS OF LAW

1.  The Board's November 2002 decision, which denied 
reopening a claim of entitlement to service connection for a 
left elbow and a left hand disability, became final.  38 
U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received since the 
RO's October 2001 decision; thus the claim for service 
connection for a left elbow and a left hand disability is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  In 
a letter sent in August 2004, VA informed the veteran of all 
four required elements.

In its August 2004 letter, the RO also advised the veteran 
about the evidence and information necessary to reopen the 
claim for service connection (citing the correct legal 
standard), as well as the evidence and information necessary 
to establish entitlement to the underlying claim.  Therefore, 
VA has fulfilled its specific duties to notify with regard to 
claims to reopen.  See Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO previously 
obtained the veteran's service medical records, service 
personnel records, and VA treatment records.  No VA 
examination is necessary because, as detailed below, the 
veteran has not submitted new and material evidence to reopen 
his claim.  VA satisfied its duties to notify and assist the 
veteran, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, he is not prejudiced by the Board's adjudication 
of his claim.

II.  Claim to Reopen

In November 2002, the Board denied reopening the veteran's 
claim for service connection for a left elbow and a left hand 
disability.  This decision is final; the Chairman of the 
Board has not ordered reconsideration of this decision.  38 
U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002).

The veteran filed to reopen his claim for service connection 
for a left elbow and a left hand disability in December 2003.  
The RO denied reopening in a rating decision dated June 2004.  
The veteran appealed this rating decision.  The Board must 
now consider the threshold question of whether new and 
material evidence has, indeed, been submitted to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine if new and material evidence 
has been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

VA must review all of the evidence submitted since the last 
final disallowance of the claim in order to determine whether 
the claim may be reopened.  See Hickson v. West, 12 Vet. App. 
247, 251 (1999).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the November 2002 Board decision.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the Board's November 
2002 decision included service medical records, service 
documents, VA outpatient treatment reports, an October 1981 
VA examination report, a March 1982 statement from a private 
physician, the veteran's claims and assertions, and written 
statements by lay witnesses.

Evidence received subsequent to the November 2002 Board 
decision includes two written statements by the veteran 
detailing his claim and three private physician opinions 
diagnosing his current disability and suggesting its 
etiology.  

The veteran's written statements restate that which the 
veteran has already argued previously (i.e., that he was 
injured in Alaska during service and that he believes his 
current condition to be related to this injury).  These 
statement are not new because they are redundant and 
cumulative of evidence previously of record.  Additionally, 
as a layman the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
statements on such are not material evidence.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu).

The private medical records from three different physicians 
each diagnose the veteran's current disability and state that 
it may be a result of an injury from service.  None of these 
medical records was associated with the claims file at the 
time of the November 2002 final Board decision and as a 
result, they do constitute new evidence.  They are, however, 
not material because they reiterate what had already been in 
the record at the time of the last final decision since the 
March 1982 private medical record diagnosed the veteran's 
current disability and made a connection between his current 
disability and his active service based on the veteran's own 
history.  Therefore, the three new opinions from private 
physicians are not material because they do not relate to an 
unestablished fact.  That is they do not tend to show the 
claimed injury during service.  The opinion of causation is 
based on an unproven fact.  

As a result, none of the evidence submitted since the 
November 2002 Board decision constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the claim is not 
reopened.
	



ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a left elbow and a 
left hand disability is not reopened.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


